     Case 2:20-cv-00934-KJM-AC Document 13 Filed 06/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL SAMUEL JOHNSON,                               No. 2:20-cv-0934 KJM AC P
12                       Petitioner,
13            v.                                         ORDER
14    JARED,
15                       Respondent.
16

17          Petitioner has requested the appointment of counsel. ECF No. 11. There currently exists

18   no absolute right to appointment of counsel in habeas proceedings. Nevius v. Sumner, 105 F.3d

19   453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A(a)(2) authorizes the appointment of

20   counsel at any stage of the case if “the interests of justice so require.” In light of the pending

21   recommendation that the petition be dismissed, the court does not find that the interests of justice

22   would be served by the appointment of counsel at the present time.

23          Petitioner has also filed a motion for reconsideration of the May 18, 2020 findings and

24   recommendations in which he raises various objections to the findings and recommendations.

25   The motion for reconsideration will be construed as objections to the findings and

26   recommendations.

27          Accordingly, IT IS HEREBY ORDERED that:

28          1. Petitioner’s request for appointment of counsel (ECF No. 11) is denied.
                                                         1
     Case 2:20-cv-00934-KJM-AC Document 13 Filed 06/10/20 Page 2 of 2

 1         2. Petitioner’s motion for reconsideration (ECF No. 12) is construed as objections to the
 2   May 18, 2020 findings and recommendations.
 3   DATED: June 10, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
